Citation Nr: 0201749	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  00-08 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of overpayment of pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 determination from the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.  

The Board notes that there has been some confusion as to the 
issue on appeal.  Following the appeal of the COWC's 
September 1999 determination that the appellant's request for 
waiver was not timely, the RO issued a Statement of the Case 
(SOC) in which the issue was listed as "Termination of award 
due to excessive income."  However, the law and rationale of 
the SOC pertained exclusively to the actual issue that had 
been appealed: the waiver of overpayment request.  

The appellant and her representative have subsequently raised 
the issue as it was characterized by the RO in the SOC.  
However, the arguments and assertions offered have pertained 
to the issue of waiver.  Some mention of a pension claim was 
made during the November 2001 hearing; however, it was 
specified that the appellant was not sure at the time if she 
wanted to file such a claim.  Tr., p. 4.  

During the November 2001 hearing the representative appeared 
to attempt to withdraw the issue of waiver.  Tr., p. 5.  
However, closer scrutiny of the testimony indicates that the 
representative was actually conceding that the circumstances 
of the original debt were not being contested, and that what 
was currently being requested was a waiver of the remaining 
outstanding debt rather than a withdrawal of the claim.  
Subsequent testimony clearly illustrates this, as assertions 
were made that the remaining debt should be waived due to 
hardship.  Tr., pp. 4, 6-11.  In addition, there is no 
written express consent of the appellant to have such a claim 
withdrawn.  38 C.F.R. § 20.204(c) (2001).  Thus, the issue 
before the Board continues to be the issue of waiver of 
overpayment, as this has been the only issue actually 
adjudicated by the RO and perfected on appeal.  Therefore the 
issue has been characterized as set forth above.  

The issue of termination of pension due to excessive income 
has never actually been adjudicated by the RO.  Since the 
evidence as discussed above raises some question as to 
whether such a claim has been raised, the Board is referring 
it to the RO for initial consideration and appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appellant provided oral testimony before the undersigned 
Member of the Board in November 2001, in Waco, Texas via 
videoconference, a transcript of which has been associated 
with the claims file.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  In May 1987 it was determined that the appellant had 
committed fraud in failing to accurately report her earned 
income, resulting in an overpayment of pension in the amount 
of $11,172.00.  The appellant was notified of the overpayment 
in August 1987.  

3.  The appellant requested a waiver of overpayment in 
September 1999.  


CONCLUSION OF LAW

The appellant did not file a timely request for waiver of 
recovery of an overpayment of VA pension benefits in an 
amount originally calculated as $11,172.00.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §1.963 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the record reveals that the veteran passed away in 
March 1959.  In June 1960 the appellant was found to be 
entitled to pension.  

In September 1986 the RO notified the appellant that a study 
had recently conducted by the Office of Inspector General of 
the VA to verify earned income of beneficiaries.  The result 
of this study revealed that the appellant had not properly 
reported her earnings.  As a result, her pension payments 
would be terminated effective January 1, 1980.  She was 
advised to notify the office if the determination was 
incorrect.  

In October 1986 the RO notified the appellant that pension 
payments were being terminated because her income exceeded 
the limit provided by law.  

In May 1987 an administrative decision was issued in which it 
was noted that the September 1986 notice had not been 
responded to.  It was concluded that the appellant's repeated 
failure to accurately report earned income clearly 
constituted fraud.  It was determined that she should have 
stopped receiving pension payments in January 1980, and that 
an overpayment of $11,172.00 had resulted.  

A June 1987 report from the Inspector General also found that 
an overpayment of $11,172.00 had been created and that fraud 
was indicated.  

The appellant was notified of the adjustment in benefits in 
May and June 1987.  

In August 1987 the RO received a letter from an acquaintance 
of the appellant.  In this letter TEB reported that the 
appellant had recently been notified that she had incurred a 
debt because of overpayment.  TEB wrote that the appellant 
did not understand how she continued to receive checks when 
she was not entitled to them and asked to be advised of what 
recourse she had.  

In September 1987 the appellant was sent a notice concerning 
her debt.  She was advised to submit a request for waiver if 
she did not think she was at fault in the creation of the 
debt, as well as other information in connection with such a 
request.  

In October 1987 the RO received another letter from TEB.  TEB 
opined that there had been a "tragic case of 
misunderstanding" on the part of the appellant.  TEB wrote 
that the appellant was her employee and requested copies of 
her income questionnaires filed over the last seven years.  
It was contended that the amount owed was too high.  



In October 1987 the RO subsequently sent a notice to the 
appellant concerning her pension debt.  It was suggested that 
she contact them with questions regarding her income 
questionnaire.  The following day, the RO sent another notice 
advising the appellant that they had not heard from her 
concerning the repayment or other settlement of the debt.  

In November 1987 the notice was sent back to the RO with a 
written request for the appellant's income questionnaires.  
The appellant stated that she had "every intention of making 
restitution for my legitimate debt but feel aghast by the 
size of said debt."  She requested to see the file "so as to 
make sure some mistake has not been made."  

The record indicates that the appellant subsequently entered 
into a pre-trial diversion agreement which made no provision 
for restitution in 1988.  

In September 1999 the appellant requested that her entire 
debt be waived.  It was noted that the original amount of 
$11,172.00 had been reduced to $6,222.00.  

In October 1999 the COWC found that the appellant was first 
notified of her debt in August 1987.  Another internal 
document indicates that the first notice was sent in August 
1987, as this date was specified under "GENERATED LETTER 
DATA."  It also noted that the debt was first discovered in 
July 1987.  

The COWC found that the request for waiver was received in 
September 1999.  It concluded that the waiver request should 
be denied because she did not submit her request for waiver 
within 180 days from the date of notification of 
indebtedness.  




In January 2000 it was certified that the appellant's notice 
of waiver rights were first sent in August 1987.  

The appellant appealed the COWC's determination, contending 
that she was unaware of the time limit involved in applying 
and appealing the decision.  She asserted that she was ill 
and could not respond.  She also contended that she did not 
receive the letter notifying her of the overpayment.  Similar 
contentions were made in the substantive appeal.  

An October 2001 document from the Debt Management Center 
indicated that her debt at that time was $4,972.00.  

In November 2001 the appellant requested that only her 
remaining indebtedness be waived based on equity and good 
conscience.  

In February 2000 the VA Debt Management Center sent another 
notice to the appellant that her request for waiver was 
denied because it was not timely submitted.  

A videoconference hearing was held before the Board in 
November 2001.  During the hearing it was specified that the 
circumstances of the original debt were not being contested.  
Tr., p. 4.  Rather, it was requested that the remaining 
unpaid portion of the debt be waived through use of the 
Board's "judicial discretion" and pursuant to the principals 
of equity and good conscience.  In particular, it was 
contended that payment of the remainder of the debt would 
result in extreme hardship to the appellant.  Tr., pp. 4-11.  


Criteria

There shall be no recovery of payments or overpayments (or 
any interest thereon) of any benefits under any of the laws 
administered by the Secretary whenever the Secretary 
determines that recovery would be against equity and good 
conscience, if an application for relief is made within 180 
days from the date of notification of the indebtedness by the 
Secretary to the payee, or within such longer period as the 
Secretary determines is reasonable in a case in which the 
payee demonstrates to the satisfaction of the Secretary that 
such notification was not actually received by such payee 
within a reasonable period after such date.  The Secretary 
shall include in the notification to the payee a statement of 
the right of the payee to submit an application for a waiver 
under this subsection and a description of the procedures for 
submitting the application.  38 U.S.C.A. § 5302(a) (West 
1991); see also 38 C.F.R. §§ 1.962, 1.963.  

The recovery of any payment or the collection of any 
indebtedness (or any interest thereon) may not be waived 
under this section if, in the Secretary's opinion, there 
exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery or the collection of such 
indebtedness (or any interest thereon).  38 U.S.C.A. 
§ 5302(c); see also 38 C.F.R. §§ 1.962, 1.963.  

Analysis

The Board initially notes that the appellant is not 
challenging the validity of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  In fact, it has been 
specifically acknowledged that the circumstances surrounding 
the creation of the debt are not being challenged.  Tr., p. 
4.  The appellant's contentions make it clear that she is 
seeking waiver of overpayment of the remaining indebtedness 
resulting from the original overpayment.  

In this regard, the Board notes that TEB asserted in October 
1987 that it appeared that the amount owed was too high; 
however, in November 1987 the appellant herself acknowledged 
that the debt was legitimate.  She expressed being "aghast" 
at the size of the debt and requested records to ascertain 
whether a mistake had been made.  However, she never 
specifically challenged the validity of the debt.  Nor did 
she ever challenge the finding of fraud.  Again, the 
circumstances behind the creation of the debt were recently 
acknowledged during the November 2001 hearing.  Tr., p. 4.  

The record shows that the appellant was notified of the 
indebtedness in August 1987.  While such notice is not on 
file, it was certified in January 2000 that this was when the 
original notice was sent.  Further, TEB's letter indicates 
that notice was received of the overpayment in August 1987, 
as this letter was dated and received by the RO in August 
1987.  Regardless, the record does contain a September 1987 
notice to the appellant regarding her debt that advised her 
of her right to submit a request for waiver.  This notice was 
sent to her address of record at the time.  See 38 U.S.C.A. 
§ 5302(a).  

The appellant's request for waiver was not received until 
September 1999, more than 10 years after the notice of 
indebtedness was sent.  As a result, her request for waiver 
was not timely filed, and her claim must be denied.  Id.  

The appellant has asserted that she never received notice of 
her waiver rights.  This assertion is directly contradicted 
by the fact that the record contains the September 1987 
notice with the appellant's correct address.  It is also 
directly contradicted by the August 1987 letter sent from TEB 
writing that the appellant had been "recently notified that 
she has incurred a debt...because of overpayment."  In light of 
the above, the appellant's assertion that she did not receive 
notice of her waiver rights is without credibility or support 
in the record.  

The appellant has contended that she was unaware of the time 
limit involved in submitting a request for waiver.  Ignorance 
of the law cannot be used by the appellant to excuse her 
failure to apply in a timely manner for waiver.  The United 
States Supreme Court has held that everyone dealing with the 
Government is charged with knowledge of federal statutes and 
lawfully promulgated agency regulations regardless of actual 
knowledge of what is in the regulations or of the hardship 
resulting from innocent ignorance.  This holding has been 
specifically applied to knowledge of VA law and regulations.  
See Morris v Derwinski, 1 Vet. App. 260, 265 (1991), citing 
Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. 
Ct. 1, 3, 92 L.Ed. 10 (1947).  

The appellant has also contended that she was ill and 
hospitalized during the time the notice was sent and that she 
was therefore unable to respond in a timely fashion.  
However, there is no evidence supporting her assertions; in 
particular, there is no evidence even suggesting that illness 
and/or hospitalization would have prevented the appellant 
from filing a request for waiver for more than 10 years.  

Regardless, even if it were presumed that she had been unable 
to file a request for more than 10 years, the Board notes 
that the issue would be moot in light of the uncontested fact 
that the appellant's indebtedness stemmed from her fraud, as 
determined in May 1987.  

The recovery of any payment or the collection of any 
indebtedness may not be waived if there exists in connection 
with the claim for such waiver an indication of fraud, 
misrepresentation or bad faith on the part of the person or 
persons having an interest in obtaining a waiver of such 
recovery or the collection of such indebtedness.  38 U.S.C.A. 
§ 5302(c); see also 38 C.F.R. §§ 1.962, 1.963.  




Thus, even if it were found that the application time limit 
had been tolled for more than a decade through September 
1999, the appellant's claim must necessarily fail because of 
the fact that the creation of the debt was found to have 
resulted from fraud.  Id.  In this regard, the Board again 
notes that it was specifically stated that the circumstances 
behind the creation of the original debt are not being 
contested.  Tr., p. 4.  

The Board finds for the same reasons that the recent holding 
by the United States Court of Appeals for Veterans Claims 
(Court) has no bearing on this case.  In Gordon v. Gober, 
14 Vet. App. 193 (2000) the Court noted a conflict between 
38 C.F.R. §§ 1.962 and 1.963, insofar as the former expressly 
forbids collection in a case where it "would be against 
equity and good conscience", while the latter states that 
"[a] request for waiver of an indebtedness ... shall only be 
considered ... if made within 180 days following the date of a 
notice of indebtedness".  Gordon v. Gober, 14 Vet. App. at 
194.  

The Court's holding appears to imply the possibility that 
38 C.F.R. § 1.962 allows for waiver in situations where 
collection would be against equity and good conscience 
regardless of whether the request for waiver was timely 
filed.  See id.  

The Board first stresses that the time limit for filing a 
request for waiver appears to apply to all situations, 
including where collection would be against equity and good 
conscience, as the statute requires that such a waiver can 
only be granted if a request is submitted within 180 days.  
38 U.S.C.A. § 5302(a).  



Regardless, even if it were determined that a waiver could be 
granted based on the equity and good conscience doctrine 
where a request for waiver was not timely filed pursuant to 
section 1.962, the Board notes that the law would still 
preclude the possibility of such a grant in this case 
because, as stated above, the debt/overpayment was found in 
May 1987 to have resulted from the appellant's fraud.  
38 U.S.C.A. § 5302(c).  

In light of the above, the Board finds that the appellant's 
request for waiver was not timely submitted, and her claim 
must therefore be denied.  38 U.S.C.A. § 5302(a).  

Additional Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  




In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  

These new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The duty to notify has been satisfied as the appellant has 
been provided with notice of the laws and regulations 
pertinent to her claim.  That is, she was provided with 
notice of the regulations pertaining to the time limit for 
requesting a waiver of overpayment.  She was also provided 
with an explanation as to why her claim was being denied.  
Finally, in the September 2001 Supplemental Statement of the 
Case (SSOC) the RO notified the appellant of the VCAA and 
determined that its provisions had been complied with.  

The Board notes that it discussed for the first time the 
issue of fraud and the law and regulations pertaining 
thereto.  The Board finds that no prejudice has resulted to 
the appellant in its discussion of the provisions relating to 
fraud in the first instance during this appeal, as the 
appellant has acknowledged that she is not contesting the 
circumstances surrounding the creation of the debt.  Tr., p. 
4.  

The Board believes that a remand for consideration of such 
provisions by the RO, where the appellant has acknowledged 
that validity of the debt, and has submitted contentions 
indicating her awareness of the pertinent laws and 
regulations, would serve no useful purpose and would only 
impose unnecessary burdens on VA and the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  

In light of the above, the Board is of the opinion that the 
duty to notify has been sufficiently complied with.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The Board finds that no additional assistance is required in 
this case because, as found above, the appellant did not 
submit a timely request for waiver.  Furthermore, there is no 
reasonable possibility that further developing the 
appellant's contention that she was unable to respond to the 
overpayment notice due to sickness because, as noted above, 
even if such development were completed, her claim would 
still be denied, as the origin of the debt, which the 
appellant does not contest, was due to her fraud.  Thus, even 
if it were found that the application time limit were tolled 
for more than 10 years, her claim would still be denied.  66 
Fed. Reg. 45,631 (to be codified at 38 C.F.R. § 3.159(d)).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  


ORDER

Entitlement to waiver of overpayment of pension benefits is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

